DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 7and 10 of U.S. Patent No. 10,694,552. Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application
U.S. Patent No. 10,694,552
Claim 1. A method for establishing a connection, comprising: sending, by user equipment (UE), a random access preamble to network equipment; receiving, by the UE, a Random Access Response (RAR) message from the network equipment; after receiving the RAR message, determining, by the UE, a connection establishment request format adopted for sending a connection establishment request message, wherein the connection establishment request format is one of multiple connection establishment request formats; and sending, by the UE, the connection establishment request message to the network equipment according to the determined connection establishment request format.
Claim 1.  A method for establishing a connection, comprising: determining, by terminal equipment, a connection establishment request format adopted for sending a connection establishment request message from multiple connection establishment request formats;  and sending, by the terminal equipment, the connection establishment request message to network equipment according to the determined connection establishment request format;  wherein the method further comprises: receiving, by the terminal equipment, a random access resource sent by the network equipment;  and determining, by the terminal equipment, whether the network equipment supports the multiple formats of the connection establishment request message according to the random access resource;  wherein the random access resource is a PreambleGroup, a root sequence of Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupA, and the root sequence of the Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupB;  or, a time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupA, and the time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupB.
Claim 10 A method for establishing a connection, comprising: receiving, by network equipment, a connection establishment request message sent by terminal equipment, a format of the connection establishment request message being determined by the terminal equipment from multiple connection establishment request formats; sending, by the network equipment, a collision resolution message to the terminal equipment according to the format of the connection establishment request message; wherein the method further comprises: sending, by the network equipment, a random access resource to the terminal equipment; wherein the random access resource is a PreambleGroup, a root sequence of Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupA, and the root sequence of the Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupB; or, a time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupA, and the time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupB.
Claim 2. The method according to claim 1, wherein determining, by the UE, the connection establishment request format adopted for sending the connection establishment request message comprises: determining, by the UE, the connection establishment request format adopted for sending the connection establishment request message from multiple connection establishment request formats supported by the network equipment.
Claim 3.  The method according to claim 1, wherein determining, by the terminal equipment, the connection establishment request format adopted for sending the connection establishment request message from the multiple connection establishment request formats comprises: when it is determined that the network equipment supports the multiple formats of the connection establishment request message, determining, by the terminal equipment, the connection establishment 
request format adopted for sending the connection establishment request message from the multiple connection establishment request formats
Claim 3. The method according to claim 1, wherein determining, by the UE, the connection establishment request format adopted for sending the connection establishment request message comprises: in response to the network equipment supporting multiple formats of the connection establishment request message, determining, by the UE, the connection establishment request format adopted for sending the connection establishment request message from the multiple connection establishment request formats supported by the network equipment.
Claim 3.  The method according to claim 1, wherein determining, by the terminal equipment, the connection establishment request format adopted for sending the connection establishment request message from the multiple connection establishment request formats comprises: when it is determined that the network equipment supports the multiple formats of the connection establishment request message, determining, by the terminal equipment, the connection establishment 
request format adopted for sending the connection establishment request message from the multiple connection establishment request formats
Claim 4. The method according to claim 1, further comprising: receiving, by the UE, network condition indication information sent by the network equipment; wherein the network condition indication information is configured to indicate whether the network equipment supports multiple formats of the connection establishment request message.
Claim 4.  The method according to claim 3, further comprising: receiving, by the terminal equipment, network condition indication information sent by the network equipment;  and determining, by the terminal equipment, whether the network equipment supports the multiple formats of the connection establishment request message according to the network condition indication information.
Claim 5. The method according to claim 1, wherein the connection establishment request message comprises at least one of the following: an Identifier (ID) of the UE, a cause for connection establishment, a Non-Access Stratum (NAS) message, or a security key.
Claim 6.  The method according to claim 1, wherein the connection establishment request message comprises at least one of the following: an Identifier (ID) of the terminal equipment, a cause for connection establishment, a Non-Access 
Stratum (NAS) message, or a security key.
Claim 6. User equipment (UE), comprising: a transmitter, configured to send a random access preamble to network equipment; a receiver, configured to receive a Random Access Response (RAR) message from the network equipment; and a processor, configured to: after the UE receives the RAR message, determine a connection establishment request format adopted for sending a connection establishment request message, wherein the connection establishment request format is one of multiple connection establishment request formats; wherein the transmitter is further configured to send the connection establishment request message to the network equipment according to the determined connection establishment request format.
Claim 1.  A method for establishing a connection, comprising: determining, by terminal equipment, a connection establishment request format adopted for sending a connection establishment request message from multiple connection establishment request formats;  and sending, by the terminal equipment, the connection establishment request message to network equipment according to the determined connection establishment request format;  wherein the method further comprises: receiving, by the terminal equipment, a random access resource sent by the network equipment;  and determining, by the terminal equipment, whether the network equipment supports the multiple formats of the connection establishment request message according to the random access resource;  wherein the random access resource is a PreambleGroup, a root sequence of Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupA, and the root sequence of the Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupB;  or, a time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupA, and the time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupB.
Claim 10 A method for establishing a connection, comprising: receiving, by network equipment, a connection establishment request message sent by terminal equipment, a format of the connection establishment request message being determined by the terminal equipment from multiple connection establishment request formats; sending, by the network equipment, a collision resolution message to the terminal equipment according to the format of the connection establishment request message; wherein the method further comprises: sending, by the network equipment, a random access resource to the terminal equipment; wherein the random access resource is a PreambleGroup, a root sequence of Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupA, and the root sequence of the Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupB; or, a time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupA, and the time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupB.
Claim 7. The UE according to claim 6, wherein the processor is configured to: determine the connection establishment request format adopted for sending the connection establishment request message from multiple connection establishment request formats supported by the network equipment.
Claim 3.  The method according to claim 1, wherein determining, by the terminal equipment, the connection establishment request format adopted for sending the connection establishment request message from the multiple connection 
establishment request formats comprises: when it is determined that the network 
equipment supports the multiple formats of the connection establishment request 
message, determining, by the terminal equipment, the connection establishment 
request format adopted for sending the connection establishment request message from the multiple connection establishment request formats
Claim 8. The UE according to claim 6, wherein the processor is further configured to: in response to the network equipment supporting multiple formats of the connection establishment request message, determine the connection establishment request format adopted for sending the connection establishment request message from the multiple connection establishment request formats supported by the network equipment.
Claim 3.  The method according to claim 1, wherein determining, by the terminal equipment, the connection establishment request format adopted for sending the connection establishment request message from the multiple connection establishment request formats comprises: when it is determined that the network equipment supports the multiple formats of the connection establishment request message, determining, by the terminal equipment, the connection establishment 
request format adopted for sending the connection establishment request message from the multiple connection establishment request formats
Claim 9. The UE according to claim 6, wherein the receiver is further configured to: receive network condition indication information sent by the network equipment, wherein the network condition indication information is configured to indicate whether the network equipment supports the multiple formats of the connection establishment request message.
Claim 4.  The method according to claim 3, further comprising: receiving, by the terminal equipment, network condition indication information sent by the network equipment;  and determining, by the terminal equipment, whether the network equipment supports the multiple formats of the connection establishment request message according to the network condition indication information.
Claim 10. The UE according to claim 6, wherein the connection establishment request message comprises at least one of the following: an Identifier (ID) of the UE, a cause for connection establishment, a Non-Access Stratum (NAS) message, or a security key.
Claim 6.  The method according to claim 1, wherein the connection establishment request message comprises at least one of the following: an Identifier (ID) of the terminal equipment, a cause for connection establishment, a Non-Access 
Stratum (NAS) message, or a security key.
Claim 11, The UE according to claim 6, wherein the transmitter is further configured to: send UE capability indication information to the network equipment, wherein the UE capability indication information indicates a connection establishment request format supported by the UE.
7. The method according to claim 1, further comprising: sending, by the terminal equipment, UE capability information to the network equipment, the UE capability information indicating a connection establishment request format supported by the terminal equipment and being used by the network equipment to allocate uplink resources to the terminal equipment.
Claim 12, The method according to claim 1, further comprising: sending, by the UE, UE capability indication information to the network equipment, wherein the UE capability indication information indicates a connection establishment request format supported by the UE.
7. The method according to claim 1, further comprising: sending, by the terminal equipment, UE capability information to the network equipment, the UE capability information indicating a connection establishment request format supported by the terminal equipment and being used by the network equipment to allocate uplink resources to the terminal equipment.
Claim 13  Network equipment, comprising: a receiver, configured to receive a random access preamble from User equipment (UE); a transmitter, configured to send a Random Access Response (RAR) message to the UE; and a processor, configured to determine a collision resolution message according to a format of a connection establishment request message; wherein the receiver is further configured to: after the Network equipment sends the RAR message, receive the connection establishment request message sent by the UE, wherein the format of the connection establishment request message is one of multiple connection establishment request formats; and the transmitter is further configured to send the collision resolution message to the UE.
Claim 1.  A method for establishing a connection, comprising: determining, by terminal equipment, a connection establishment request format adopted for sending a connection establishment request message from multiple connection establishment request formats;  and sending, by the terminal equipment, the connection establishment request message to network equipment according to the determined connection establishment request format;  wherein the method further comprises: receiving, by the terminal equipment, a random access resource sent by the network equipment;  and determining, by the terminal equipment, whether the network equipment supports the multiple formats of the connection establishment request message according to the random access resource;  wherein the random access resource is a PreambleGroup, a root sequence of Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupA, and the root sequence of the Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupB;  or, a time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupA, and the time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupB.
Claim 10 A method for establishing a connection, comprising: receiving, by network equipment, a connection establishment request message sent by terminal equipment, a format of the connection establishment request message being determined by the terminal equipment from multiple connection establishment request formats; sending, by the network equipment, a collision resolution message to the terminal equipment according to the format of the connection establishment request message; wherein the method further comprises: sending, by the network equipment, a random access resource to the terminal equipment; wherein the random access resource is a PreambleGroup, a root sequence of Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupA, and the root sequence of the Preamble sequences in the PreambleGroup is different from a root sequence of Preamble sequences in a PreambleGroupB; or, a time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupA, and the time-frequency resource location occupied by the PreambleGroup is different from that occupied by the PreambleGroupB.
Claim 14, The Network equipment according to claim 13, wherein the connection establishment request format adopted for sending the connection establishment request message is determined from multiple connection establishment request formats supported by the network equipment.
Claim 3.  The method according to claim 1, wherein determining, by the terminal equipment, the connection establishment request format adopted for sending the connection establishment request message from the multiple connection 
establishment request formats comprises: when it is determined that the network 
equipment supports the multiple formats of the connection establishment request 
message, determining, by the terminal equipment, the connection establishment 
request format adopted for sending the connection establishment request message from the multiple connection establishment request formats
Claim 15, The Network equipment according to claim 13, wherein the connection establishment request format adopted for sending the connection establishment request message is determined from multiple connection establishment request formats supported by the network equipment in response to the network equipment supporting the multiple formats of the connection establishment request message.
Claim 3.  The method according to claim 1, wherein determining, by the terminal equipment, the connection establishment request format adopted for sending the connection establishment request message from the multiple connection establishment request formats comprises: when it is determined that the network equipment supports the multiple formats of the connection establishment request message, determining, by the terminal equipment, the connection establishment 
request format adopted for sending the connection establishment request message from the multiple connection establishment request formats
Claim 16, The Network equipment according to claim 13, wherein the transmitter is further configured to: send network condition indication information to the UE, wherein the network condition indication information indicates whether the network equipment supports the multiple formats of the connection establishment request message.
Claim 4.  The method according to claim 3, further comprising: receiving, by the terminal equipment, network condition indication information sent by the network equipment;  and determining, by the terminal equipment, whether the network equipment supports the multiple formats of the connection establishment request message according to the network condition indication information.
Claim 17, The Network equipment according to claim 13, wherein the connection establishment request message comprises at least one of the following: an Identifier (ID) of the UE, a cause for connection establishment, a Non-Access Stratum (NAS) message, or a security key
Claim 6.  The method according to claim 1, wherein the connection establishment request message comprises at least one of the following: an Identifier (ID) of the terminal equipment, a cause for connection establishment, a Non-Access 
Stratum (NAS) message, or a security key.
Claim 18, The Network equipment according to claim 13, wherein the receiver is further configured to: receive UE capability indication information sent by the UE, wherein the UE capability indication information indicates a connection establishment request format supported by the UE.
Claim 7. The method according to claim 1, further comprising: sending, by the terminal equipment, UE capability information to the network equipment, the UE capability information indicating a connection establishment request format supported by the terminal equipment and being used by the network equipment to allocate uplink resources to the terminal equipment.


Conclusion

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467